Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0925
                      Lower Tribunal No. F01-34236
                          ________________


                             Daniel DeLeon,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Daniel DeLeon, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and GORDO, JJ.

     PER CURIAM.
      Affirmed. See DeLeon v. State, 3D21-2342, 2022 WL 946199 (Fla. 3d

DCA Mar. 30, 2022) (affirming trial court’s denial of appellant’s motion for

rehearing on sentencing issue); DeLeon v. State, 3D21-0905, 2021 WL

2425437 (Fla. 3d DCA May 6, 2021) (denying appellant’s petition for writ of

mandamus on same); Swain v. State, 911 So. 2d 140, 143–44 (Fla. 3d DCA

2005) (“While successive 3.800(a) motions are permitted even though the

claims are those which could have been raised in previously filed 3.800(a)

motions, . . . the law of the case doctrine prevents a litigant from relitigating

the same issues previously considered and rejected on the merits and

reviewed on appeal.”); see also § 775.082(3)(b), Fla. Stat. (2005) (emphasis

added) (authorizing punishment for first degree felony “by a term of

imprisonment not exceeding 30 years or, when specifically provided by

statute, by imprisonment for a term of years not exceeding life

imprisonment”); § 782.04(2), Fla. Stat. (2005) (emphasis added) (stating

second degree murder “constitutes a felony of the first degree, punishable

by imprisonment for a term of years not exceeding life”); Bryant v. State, 1

So. 3d 267, 268 (Fla. 3d DCA 2009) (finding second degree murder is a first

degree felony punishable by a term of years not exceeding life).




                                       2